Per Curiam.
On October 31, 1974, plaintiff filed a complaint in Wayne County Circuit Court seeking damages for injuries she sustained in an automobile collision with defendants. On October 4, 1978, defendants, through their insurer, Detroit Automobile Inter-Insurance Exchange, made an offer of judgment to plaintiff pursuant to GCR 1963, 519.1. The offer of judgment was in the amount of $11,500. However, it contained no terms relating to an award of interest or costs. Subsequently, on October 12, 1978, plaintiff filed her acceptance of the offer of judgment with the Wayne County Circuit Court.
*184Following a hearing on October 27, 1978, judgment was entered in favor of pláintiff in the amount of $11,500 "together with costs and interest allowable by law.” In accordance with the provisions of MCL 600.6013; MSA 27A.6013, the lower court awarded plaintiff prejudgment interest from the date that she filed her complaint. Defendants, through DAIIE, paid the $11,500 judgment plus costs, but have appealed the award of interest.
Defendants argue that because the prejudgment interest assessment brought the total amount of plaintiffs recovery above the stated policy limits of $11,500, the lower cqurt erred in making the interest award. A similar argument was considered and rejected by this Court in Denham v Bedford, 82 Mich App 107; 266 NW2d 682 (1978), lv gtd 403 Mich 846 (1978). In Denham this Court held that an insurer may be held liable for the amount of its policy limits plus prejudgment interest on that amount, where a money judgment equal to or exceeding the policy limits is awarded. The fact that plaintiffs award arose out of an offer of judgment and not a jury verdict does not alter this result. McGrath v Clark, 89 Mich App 194; 280 NW2d 480 (1979).
Affirmed. Plaintiff may assess costs.